Citation Nr: 1626795	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-47 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1980 to June 1983.  He received decorations including the Marksman Badge (M-16 Rifle), the Expert Badge (Hand Grenade), and the Army Service Ribbon.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that the claims of entitlement to service connection for a left and right ankle disability were previously denied in a March 1998 rating decision.  Further, in an October 2005 administrative decision, the RO determined that there was not new and material evidence to reopen the previously denied claims for the ankle disabilities.  However, the record shows that relevant service treatment records that were available at the time of these determinations had not been associated with the claims file until after these determinations were rendered.  See e.g., April 2009 VA Form 21-3101 Request for Information (showing that the service records were mailed upon this request); March 1998 rating decision (noting that the complete service treatment records were not available for review).  Thus, the March 1998 rating decision and October 2005 administrative decision pertaining to the left and right ankle disabilities did not become final.  38 C.F.R. § 3.159(c) (2015).    

The matter pertaining to a neurological impairment of the bilateral lower extremities was raised in a May 2005 Form 21-526, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2010 VA Form 9, the Veteran requested a videoconference Board hearing.  The RO scheduled the Veteran for such a hearing in June 2015 and sent the Veteran a letter in May 2015 notifying him as to the same.  However, the RO did not send this notice letter to the Veteran's address of record.  See generally May 2015 notice letter (sending letter to a Grant St. address); December 2010 letter from the Veteran's representative (noting that the Veteran has a P.O. box address); November 2010 Form 9 (Veteran provided an E. South St. address).  The May 2015 notice letter returned as undeliverable, and there is no indication in the record that the RO made further attempts to schedule the Veteran for a Board hearing.  The Veteran failed to appear for his scheduled June 2015 Board hearing.

Because the Veteran did not receive notice of his scheduled videoconference Board hearing, and the Veteran has not withdrawn his prior request for a hearing before the Board, the case must be returned to the AOJ so that a videoconference Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Please make attempts to provide notice of the scheduled hearing to the Veteran at his correct address.  Such attempts should be documented in the claims file.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






